Citation Nr: 0018372	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-03 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an original evaluation greater than 10 
percent for a hypothyroidism disability.  

2.  Entitlement to an original evaluation greater than 10 
percent for a low back disability.

3.  Entitlement to an original evaluation greater than 10 
percent for a migraine headache disability.

4.  Entitlement to an original evaluation greater than 10 
percent for a migraine headache disability.  

5.  Entitlement to an original evaluation greater than 10 
percent for a right knee disability.

6.  Entitlement to an original evaluation greater than zero 
percent for a left knee disability.

7.  Entitlement to an original evaluation greater than 10 
percent for a left shoulder disability.

8.  Entitlement to an original evaluation greater than zero 
percent for a left wrist disability.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to July 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1998 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), which denied the benefits sought on 
appeal.

The issue of an increased evaluation for a migraine headache 
disability is addressed in the Remand section of the Opinion.  


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for increased original evaluations has 
been developed.  

2.  The veteran's hypothyroid disability is manifested 
primarily by fatigue and the requirement of constant 
medication.  

3.  The veteran's low back disability is manifested primarily 
by muscle strain and pain productive of slight limitation of 
motion.

4.  The veteran's migraine headache disability is manifested 
primarily by migraine headaches averaging one in two months 
or less.

5.  The veteran's right knee disability is manifested 
primarily by slight pain and some swelling productive of very 
slight knee impairment.

6.  The veteran's left knee disability is manifested 
primarily by a clinical diagnosis of anterior cruciate 
ligament laxity.

7.  The veteran's left shoulder disability is manifested 
primarily by slight pain on motion productive of pain on 
extremes of motion.

8.  The veteran's left wrist disability is manifested 
primarily by tenderness.


CONCLUSIONS OF LAW

1.  The criteria for an original evaluation greater than 10 
percent for a hypothyroid disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.71a Diagnostic Code 7903 (1999).

2.  The criteria for an original evaluation greater than 10 
percent for a low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.40, 4.45, 4.71a Diagnostic Codes 5289, 5292, 5293, 
5294, 5295 (1999).

3.  The criteria for an original evaluation greater than 10 
percent for a migraine headache disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.71a Diagnostic Code 8100 (1999).

4.  The criteria for an original evaluation greater than 10 
percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.40, 4.45, 4.71a Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261, 5262 (1999).

5.  The criteria for an original evaluation greater than zero 
percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.40, 4.45, 4.71a Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261, 5262 (1999).

6.  The criteria for an original evaluation greater than 10 
percent for a left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.40, 4.45, 4.71a Diagnostic Codes 5201, 5202, 5203 
(1999).

7.  The criteria for an original evaluation greater than zero 
percent for a left wrist disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.40, 4.45, 4.71a Diagnostic Code 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), that is, these claims are plausible. Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  He has not alleged that 
any records of probative value that may be obtained, and 
which are not already sought by VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), with regard to these claims has been 
satisfied.

As a preliminary matter, we note that the veteran has 
appealed the initial ratings assigned in the October 1998 
rating decision, and that, with respect to certain issues on 
appeal, he has submitted more recent evidence. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and 
that this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126 (emphasis in original).  In 
Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court held in Francisco that, although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Instead, in 
Fenderson, the Court held that, where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.  Concerning this 
difference, the Court stated that the distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether an original rating on appeal was 
erroneous . . . ."  Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' . . . rather than as 
a disagreement with the original rating award, which is what 
it was."  Fenderson, 12 Vet. App. at 132. (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC.  
Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC holding because the RO 
identified the issues on appeal in the statement of the case 
and supplemental statements of the case not as claims for an 
"increased" disability rating but rather as "Evaluation 
of" the service-connected disabilities.  More importantly, 
as noted above, the RO provided the appellant with the 
appropriate applicable regulations and an adequate discussion 
of the basis for the RO's assignment of the initial 
disability evaluations.  Consequently, the Board sees no 
prejudice to the appellant in recharacterizing the issue on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluation assigned for his service-
connected condition.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

With regard to the evidence "that can be used to decide 
whether an original rating on appeal was erroneous", the 
Board notes that, in this case, since the veteran was 
discharged from service in July 1998, and claimed service 
connection within one year of discharge, the evidence most 
contemporaneous with the end of service and the original 
adjudication of his claim will be most probative of the 
matter to be decided.  Fenderson, 12 Vet. App. at 
126 . . . ."  Subsequent medical reports dated during the 
appeal period will be relevant to the whether a "staged" 
rating is appropriate in this case.  For reasons described 
more fully below, we note that it was necessary to Remand the 
issue of whether an increased "staged evaluation" is 
warranted for the veteran's migraine headache disability. 

I.  Entitlement to an increased evaluation for a 
hypothyroidism disability.

The veteran initially established service connection for a 
hypothyroidism disability in a rating action dated October 
1998.  The RO assigned a 10 percent evaluation, noting that 
the veteran was treated during service for hyperthyroidism, 
and that he manifested hypothyroidism as a residual of that 
treatment.  The RO also noted that the veteran was treated 
with thyroid replacement hormone.  

The veteran contends, in essence, that an increased 
evaluation for his hypothyroidism disability is warranted 
because he suffers from fatigue and memory loss.  For the 
following reasons and bases, we determine that the 
preponderance of the evidence is against his contentions, and 
that his claims must be denied.  

The severity of a endocrine disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. §4.119 Part 
4 (1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
Diagnostic Code 7903 contemplates ratings for hypothyroidism 
disabilities. 

A hypothyroidism disability is considered to be 10 percent 
disabling when fatigability is present, or when continuous 
medication is required for its control.  A 30 percent 
evaluation is contemplated where there is fatigability, 
constipation and mental sluggishness.  A 60 percent 
evaluation is assigned when there is muscular weakness, 
mental disturbance, and weight gain; while a 100 percent 
evaluation contemplates cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  

It is noted that the veteran complained of frequent diarrhea 
and weight loss during service, and that he was diagnosed 
with diffuse toxic goiter in April 1998.  He was subsequently 
treated with radioactive iodine, which resulted in a 
hypothyroidism disability.  

A treatment record dated July 1998 notes that the veteran's 
Synthroid was increased and that he "may have hypothyroidism 
with insufficient replacement".

The medical evidence subsequent to service shows that a VA 
examination was conducted in September 1998.  That report 
shows that, on physical examination of the veteran's thyroid, 
the size was noted to be normal, his pulse and blood pressure 
were stable, and his eyes and vision were described as 
normal.  The examiner noted that the veteran was diagnosed in 
April 1998, that he reported mild to moderate fatigue at 
times, and also complained of memory problems.  The examiner 
noted that the veteran was treated with .15mg daily of L-
Thyroxine, with a good response, without side effects.  The 
examiner also found that there were no symptoms due to 
pressure of the larynx or esophagus, that he had no cold or 
heat intolerance, and that he had no constipation.  The 
veteran reported that he had lost seven to eight pounds over 
the last six months.  The examiner noted that there was mild 
fatigue, especially on exertion, on muscle testing.  No 
tremor or myxedema was noted.  The veteran also reported an 
occasional difficulty in remembering things.  The diagnosis 
was a history of hyperthyroidism in the past, treated with 
radioactive iodine, and currently hypothyroid.  The examiner 
also noted that the veteran appeared to be in remission.  

We note for informational purposes only that myxedema is 
defined as "[h]ypothyroidism characterized by a relatively 
hard edema of subcutaneous tissue, with increased content of 
proteoglcans in the fluid; characterized by somnolence, slow 
mentation, dryness and loss of hair, increased fluid in body 
cavities such as the pericardial sac, subnormal temperature, 
hoarseness, muscle weakness, and slow return of muscle to the 
neutral position after a tendon jerk; usually caused by a 
removal or loss of functioning thyroid tissue."  (Stedman's 
Medical Dictionary)

The report of a September 1998 VAME shows that the results of 
a neurological examination are also of record.  The motor 
examination revealed strength and tone to be full and equal 
bilaterally.  The deep tendon reflexes were intact and 
symmetrical.

The veteran contended, in a November 1998 letter, that 
because he has fatigue, diarrhea, trouble maintaining his 
weight and chest pains, his evaluation should be increased.  
His spouse submitted an uncertified lay statement on his 
behalf, where she alleged that the veteran has no memory and 
is fatigued.  

A January 1999 record notes that the veteran's TSH was to be 
checked, and an additional note dated January 26, 1999 
reveals that the veteran's Synthroid was to be decreased.  An 
additional VA treatment record, dated February 1999, reveals 
that 

the veteran complained of diarrhea, and that his Synthroid 
was again to be decreased, and that his TSH was to be 
rechecked in six weeks.  A May 1999 report shows that the 
veteran's Synthroid was to be "return[ed] to 0.125".  

The veteran testified at his personal hearing in May 1999 
that his hypothyroidism was unstable and required frequent 
regulation, and that he has symptoms ranging from diarrhea to 
constipation.  

We note that a hypothyroidism disability is considered to be 
10 percent disabling when fatigability is present, or when 
continuous medication is required for its control, and that 
the veteran is currently taking Synthroid, and that he 
reports fatigue.  We also note that the veteran and his wife 
have testified that, in essence, because of the frequent need 
for regulation of his thyroid hormone, a greater rating 
should be assigned for the veteran's hypothyroid disability.  
However, we also must point out that fatigability, 
constipation and mental sluggishness are not shown by the 
medical evidence of record.  In fact, although we note that 
the veteran's medications were changed during service in July 
1998 and again in January, February, and May 1999, we also 
must point out that the examiner at his September 1998 
examination specifically found that "the veteran appeared to 
be in remission", that his pulse and blood pressure were 
stable, and that no myxedema was noted.  In addition, 
although the medical evidence of record shows that the 
veteran reported diarrhea, it does not show that the veteran 
was constipated.  Thus, the probative medical evidence shows 
only that the veteran's hypothyroidism disability most 
closely reflects a 10 percent evaluation, at all times.  
38 C.F.R. § 4.7 (1999).  Therefore, as a preponderance of the 
evidence is against the veteran's claim that an original 
evaluation greater than 10 percent is warranted, it must be 
denied.  We also note that the recent medical evidence does 
not show that we need to address the issue of a staged rating 
at this point. Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, no further action on this question is warranted in this 
case.  


II.  Entitlement to an increased evaluation for a low back 
disability.

The veteran initially established service connection for a 
lumbar spine disability in a rating action dated October 
1998.  The RO initially assigned a zero percent 
(noncompensable) evaluation, which was changed to a 10 
percent evaluation by a November 1999 Hearing Officer's 
decision, effective October 1998.  The RO noted that the 
veteran was treated during service for repeated instances of 
low back pain and muscle strain.  

The veteran contends that an increased evaluation for his low 
back disability is warranted.  For the following reasons and 
bases, we determine that the preponderance of the evidence is 
against his contentions, and that his claims must be denied.

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998) (Schedule).  Ratings for lumbosacral strain are 
contemplated by Diagnostic Code 5295.  Those criteria 
stipulate that severe lumbosacral strain; with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion is evaluated as 
40 percent disabling.  A lumbosacral sprain disability 
productive of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position, 
is evaluated as 20 percent disabling; while a disability 
productive of characteristic pain on motion is evaluated as 
10 percent disabling.  Where slight subjective symptoms only 
are present, a zero percent rating is assigned.  Evaluations 
for sacro-iliac injury and weakness under Diagnostic Code 
5294 are also determined by the above criteria.

A rating greater than that in effect is contemplated by 
ankylosis of the lumbar spine under Diagnostic Code 5289.  
Unfavorable ankylosis contemplates a 50 percent evaluation, 
while favorable ankylosis contemplates a 40 percent 
evaluation.  Additionally, severe limitation of motion of the 
lumbar spine is contemplated by Diagnostic Code 5292, and is 
evaluated as 40 percent disabling.  A disability productive 
of moderate limitation of motion is evaluated as 20 percent 
disabling, while one productive of slight limitation of 
motion is evaluated as 10 percent disabling.  Greater ratings 
are also contemplated for intervertebral disc syndrome, which 
is evaluated by Diagnostic Code 5293.  A mild disability is 
evaluated as 10 percent disabling.  A 20 percent rating 
contemplates a moderate disability, with recurring attacks; a 
40 percent rating is contemplated by severe intervertebral 
disc syndrome, where recurring attacks are present with 
intermittent relief; while pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief, is evaluated as 60 percent disabling.

Additionally, ratings under Diagnostic Code 5010 and 
Diagnostic Code 5003 may also apply where traumatic arthritis 
or degenerative arthritis is present.  Those criteria 
stipulate that arthritis will be evaluated under the 
limitation of motion criteria for the specific joints 
involved; where limitation of motion is noncompensable, a 10 
percent rating is to be combined for application of each 
major joint group or group of minor joints.  In the absence 
of limitation of motion, a 20 percent rating will be assigned 
where there is x-ray evidence of involvement of 2 or more 
major or minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent evaluation assigned when 
there are no occasional incapacitating exacerbations.   

It is noted that the veteran sustained multiple injuries to 
his back during his service.  In 1978, September 1983, and 
December 1984, the veteran was seen with low back injuries.  
Another injury was noted in January 1987, and the veteran was 
diagnosed with muscle strain.  Persistent low back pain was 
noted on his discharge examination.  

The report of the September 1998 examination of the veteran's 
back revealed that he was able to stand erect.  No spasm was 
noted, but he had mild tenderness to palpation over the back.  
On range of motion testing he had 90 degrees of flexion and 
35 degrees of extension with pain on motion.  He had 35 
degrees of right and left lateral bending with discomfort on 
motion.  He had a positive sitting straight leg raising exam 
bilaterally to a mild degree.  The impression was low back 
syndrome - probable lumbar strain.  The report of an x-ray 
examination shows that mild scoliosis was present in the 
veteran's lumbar spine.

The veteran testified at his personal hearing dated May 1999 
that he manifested low back pain, and that he failed a work 
physical due to his low back pain.  A May 1999 letter reveals 
that the veteran's physical examination showed that he was 
"not suitable for employment of this nature due to [his] 
lower back pain.  Therefore, the Employee Health Physician 
physically disqualified you for the position of Food Service 
Worker."  

The evidence does not show that ankylosis is shown, so that 
an increased evaluation isn't warranted under Diagnostic Code 
5289.  The evidence also does not show that severe or 
moderate limitation of motion is shown, so that an increased 
evaluation can be assigned under Diagnostic Code 5292.  
Specifically, the veteran's ranges of motion on his September 
1998 VAME were reported as 90 degrees of flexion, 35 degrees 
of extension, and 35 degrees of both left and right lateral 
bending.  In addition, a moderate, severe, or pronounced 
intervertebral disc disability is similarly not shown under 
Diagnostic Code 5293.  The evidence does not show symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc.  
Finally, the evidence also does not show that the veteran's 
back disability is productive of muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in a standing position, so that a 20 percent or greater 
rating could be assigned under Diagnostic Codes 5294 or 5295.  

The evidence does show that the veteran had mild tenderness 
and palpation over his back, and that he had some slight 
limitation of motion, and a positive straight leg raising 
examination bilaterally to a mild degree.  In De Luca v. 
Brown, the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") held that when the veteran has 
testified under oath to increasing pain on use, and where 
there was medical evidence substantiating these 'flare-ups', 
that when musculoskeletal system disabilities are evaluated, 
pain on use and factors under 38 C.F.R. §§ 4.40 and 4.45 are 
to be considered along with the criteria set forth in the 
diagnostic codes to determine the level of functional 
impairment.  8 Vet. App. 202, 206 (1995).  In this regard, 
the examiner noted both the veteran's pain on flexion and 
extension and discomfort on lateral bending.  However, the 
medical evidence does not show that there are "flare-ups" 
resulting in additional functional impairment beyond the pain 
and discomfort on motion, which resulted in slight limitation 
of motion, which the RO properly evaluated as 10 percent 
disabling under Diagnostic Code 5295. 

Therefore, as the preponderance of the evidence is against 
the veteran's claim that an original evaluation greater than 
10 percent is warranted for his low back disability, it must 
be denied. 

In addition, we note that the recent evidence does not show 
that we need to address the issue of a staged rating as the 
evidence at no time warranted an increase.  Fenderson v. 
West,12 Vet. App. 119 (1999).  Thus, no further action on 
this question is warranted at this time.  

III.  Entitlement to an increased evaluation for a migraine 
headache disability.

The veteran initially established service connection for a 
migraine headache disability in a rating action dated October 
1998.  The RO initially assigned a zero percent 
(noncompensable) evaluation, which was changed to a 10 
percent evaluation by a November 1999 Hearing Officer's 
decision, effective October 1998.  The RO noted that the 
veteran was treated during service for repeated instances of 
muscular headaches from 1983 to discharge, and that his 
separation examination noted migraine headaches.

The veteran contends that an original increased evaluation 
for his headache disability is warranted.  For the following 
reasons and bases, we determine that the preponderance of the 
evidence is against his contentions, and that this claim must 
be denied.

The severity of a migraine headache disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in Diagnostic Code 8100 of the Schedule.  
The current 10 percent evaluation contemplates characteristic 
prostrating attacks occurring on average one in two months 
over the last several months.  A 30 percent rating for 
migraine headaches contemplates characteristic prostrating 
attacks occurring on average once a month over the last 
several months.  A 50 percent rating contemplates very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

The Schedule notes that a prostrating attack is one that 
requires bedrest and treatment by a physician.  

It is noted that the veteran had a history of muscular 
headaches from May 1983 to his discharge from service.  A 
July 1998 treatment record shows that the veteran complained 
of a sharp frontal headache.  The veteran's discharge 
examination shows a diagnosis of migraine headaches.  

The report of a September 1998 VAME shows that the results of 
the neurological examination reveal that cranial nerves II - 
XII were intact and normal.  Motor examination revealed the 
strength and tone to be full and equal bilaterally.  The deep 
tendon reflexes were intact and symmetrical.  No Babinski 
sign was present.  The impression was that the veteran was 
experiencing chronic muscle contraction headaches, probably 
at present aggravated by the stress of a recent move and his 
diagnosis of hypothyroidism.

A November 1998 record treatment shows that the veteran was 
assessed with a migraine headache.  

A December 7, 1998 treatment record shows that the veteran 
was treated by a Dr. Foody.  He again complained of 
headaches, and that he manifested a headache since the 
beginning of the month, that there was a constant pain, a 
squeezing tight pain that was associated with dizziness, a 
warm feeling, and a lightheaded feeling.  The veteran also 
reported having a sporadic sharp pain in the center of the 
frontal area, over one to two times per day, that could last 
up to two to three hours.  The veteran also reported having 
sharp headaches since his service, that, until recently, 
occurred one to two times per month.  The examiner stated 
"doubt this truly is a migraine [headache], these usually do 
not last for days or weeks, do not seem incapacitating vs. 
[illegible] etc.  Not likely a chronic headache, though 
unsure to type[,] re muscular/ tension".  

A letter submitted by Dr. Foody is dated December 17, 1998 
and reveals that the veteran:

has been my patient...since the Spring of 
1998.  His past medical history is 
remarkable for ... migraine headaches.  
[The veteran] has a long history of 
headaches for greater than 5-10 years, 
but has had worsening of symptoms over 
the last month lasting for hours up to a 
week in duration.  These headaches have 
been so severe as to prevent [the 
veteran] from being able to work or 
perform other activities of daily living.  
Over the last month[, the] headaches have 
become more of a constant squeezing and 
tightness around [his] head.  His 
neurological examination was normal, 
without any focal weakness or cerebellar 
findings.  I feel that his past and 
present headaches have been a mix of 
tension and vascular headaches. 

An uncertified lay statement submitted by the veteran's 
spouse states that the veteran manifested headaches 
approximately two to three times per month.  

In January 1999, the RO sent the veteran a letter and a VA 
Form 21-4138 asking him to provide a statement from his 
employer of record showing that he had been absent from his 
job due to his headaches since November 1998.  The record 
next shows that the veteran submitted a VA Form 9, dated 
February 1999, where he stated that he was unable to work due 
to headaches.  Another copy of the December 17, 1998 letter 
from Dr. Foody was enclosed.

Treatment records dated January and February 1999 show that 
the veteran was assessed with a mixed tension/vascular 
headache. 

The veteran testified at his personal hearing in May 1999 
that his headaches were increasing in severity and duration, 
and that he manifested them two to three times per week, and 
that they could last up to a week in duration.  

Because the December 1998 letter shows that the veteran's 
headache disability had increased in severity from 
approximately November 1998, we find it necessary to 
bifurcate the issue of greater ratings for a migraine 
headache disability into two separate issues - whether an 
increased original evaluation is appropriate, and whether 
increased staged ratings are appropriate.  Fenderson v. West, 
12 Vet. App. 119, 127 (1999) (because the prostrating nature 
of the [migraine headache] attacks had already been 
established by a prior rating decision, symptomatology 
showing an increased rating for a specified period of time 
raised the issue of the application of a staged rating).  
However, for reasons described more fully below, the issue of 
whether staged ratings are appropriate is addressed in the 
Remand section of the opinion.  

Therefore, we first must decide whether an increased original 
evaluation is warranted for the veteran's migraine headache 
disability.

Although the evidence shows that the veteran's headache 
disability is complex, we must point out that the medical 
evidence does not show that the veteran manifested 
prostrating attacks, that is, headaches that required bedrest 
and treatment by a physician, occurring on average once a 
month over the last several months.  Although the veteran 
manifested a sharp frontal headache in July 1998, and chronic 
muscle contraction headaches in September 1998, the medical 
evidence does not show that the veteran was diagnosed with a 
migraine headache until November 1998.  The evidence also 
does not show that he was treated by a physician and 
prescribed bedrest for a migraine headache disability during 
this time.  Thus, the medical evidence does not show that an 
original evaluation greater than 10 percent is warranted for 
a migraine headache disability.  

Turning now to whether a staged evaluation is appropriate, we 
note that the veteran's physician wrote in December 17, 1998 
that the veteran's headache disability had increased in 
severity and duration over the past month.  Because of the 
complexity of the veteran's headache disability, and because 
of the December 17, 1998 letter by Dr. Foody where he states 
that the veteran's headaches "have been so severe as to 
prevent [him] from being able to work or perform other 
activities of daily living", we determine that a remand is 
necessary before further appellate consideration of this 
issue.  Fenderson v. West, 12 Vet. App. 119, 127 (1999) 
(remedy for failure to consider staged rating issue was a 
remand for such consideration, and for the submission, by the 
veteran, of additional argument and evidence, as well as for 
an additional medical examination and opinion).  Thus, the 
question of whether a staged evaluation greater than 10 
percent for the veteran's migraine headache disability is 
appropriate is addressed in the Remand section of the 
opinion.  

IV.  Entitlement to an increased evaluation for a right and 
left knee disability.

The veteran initially established service connection for a 
right knee disability in a rating action dated October 1998.  
The RO initially assigned a 10 percent evaluation.  The RO 
noted that the veteran was treated during service for 
instances of patellar femoral syndrome and anterior cruciate 
ligament deficiency.  His evaluation was changed by the 
November 1999 Hearing Officer's decision to reflect the 
assignment of a temporary total evaluation from March 1999 to 
May 1999.  A 10 percent rating was again assigned subsequent 
to that date.  

The veteran also initially established service connection for 
a left knee disability in a rating action dated October 1998.  
The RO noted that the veteran was treated during service for 
instances of patellar femoral syndrome and anterior cruciate 
ligament deficiency.  The RO initially assigned a zero 
percent evaluation, which has remained in effect to date.

The veteran contends that increased evaluations for his right 
and left knee disabilities are warranted.  For the following 
reasons and bases, we determine that the preponderance of the 
evidence is against his contentions, and that his claims must 
be denied.

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee, under Diagnostic Code 
5256; a dislocated semilunar cartilage disability, under 
Diagnostic Code 5258; limitation of flexion and extension 
under Diagnostic Codes 5260 and 5261, respectively; and for 
impairment of the tibia or fibula under Diagnostic Code 5262.  

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  Similarly, limitation of leg extension is 
evaluated as 10 percent disabling under Diagnostic Code 5261 
when leg extension is limited to 10 degrees; as 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  Where 
extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.  

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.  

As indicated above, the RO noted that the veteran was treated 
during service for instances of patellar femoral syndrome and 
anterior cruciate ligament deficiency of both knees.  It was 
noted that the veteran first presented with traumatic right 
knee pain subsequent to jumping off a truck in October 1981.  
The veteran did not present again with right knee pain until 
July 1991.  He next complained of right knee pain in February 
1997, and was assessed with patellar femoral syndrome.  

With respect to his left knee, the veteran was diagnosed with 
left knee muscle strain in 1985, complained of left knee pain 
in July 1991, and was diagnosed with patellar femoral 
syndrome in February, March, and April 1997.  In February 
1998, the veteran complained of sharp pain in his left knee, 
and in March 1998, was diagnosed with anterior cruciate 
ligament deficiency.   

The records subsequent to service show that a VA treatment 
record dated September 1998 notes that the veteran complained 
of right knee pain.  

The results of the September 1998 VAME show that the veteran 
used a brace on his right knee.  He was able to heel and toe 
walk with a limp on the right.  He was able to slowly squat 
and rise again.  Reflexes and sensation were intact in the 
lower extremities.  The results of the physical examination 
show that the veteran moved somewhat slowly with a slight 
limp on the right.  Both knees had zero to 140 degrees of 
motion.  Some pain on motion was noted on the right.  No pain 
on the left was noted.  No redness, heat or swelling was 
noted of either knee.  There was a positive patella grind 
test bilaterally.  The examiner also noted that he appeared 
to have some anterior cruciate ligament laxity with a form 
end point on the anterior drawer sign bilaterally.  The 
impression was mild ACL [anterior cruciate ligament] laxity 
of both knees-right greater than left.  The report of an x-
ray examination shows that no bony abnormalities were 
demonstrated.

Treatment records dated September 1998 and November 1998 note 
that the veteran complained of pain in his right and left 
knees, and that he was assessed with right knee pain most 
likely due to overuse vs. DJD [degenerative joint disease], 
and left knee pain most likely secondary to post-traumatic 
and possibly overuse.  

A November 1998 MRI report of the veteran's right knee 
reportedly showed:  (1) a tear of the posterior horn of the 
medial meniscus, (2) minimal marrow edema/bone bruise of the 
medial aspect of the medial femoral condyle, (3) 
question[able] partial tear of the medial capsular ligament, 
(4) mild to moderate joint effusion.  

A prescription form from "HUBSOUTH" dated only December 28, 
reveals that the veteran was diagnosed with medial meniscus 
tears to both knees.  

Private treatment records dated from December 1998 to March 
1999 are of record.  A December 1998 note reveals that the 
veteran complained of right knee pain and that there was 
medial and lateral joint line tenderness with a positive 
McMurray's sign and a 1+ effusion.  He reportedly had some 
locking and popping, and palpable crepitance.  An operative 
report, dated March 1999, reveals that the veteran was 
diagnosed with a medial and lateral meniscus tear, and that 
an arthroscopy with medial and lateral meniscectomy was 
performed on the right knee.  

A treatment note dated March 1999 reveals that the veteran 
was seen for a follow up of an arthroscopy of his right knee.  
The examiner noted that his wounds "looked fine" and that 
he had very little swelling in the knee.  The examiner also 
noted that the veteran reportedly had not had 'any other pain 
that he had [had] before surgery".

The evidence does not show that increased evaluations are 
warranted for either the veteran's right or left knee 
disabilities.  Ankylosis of either knee is not shown, so that 
ratings under Diagnostic Code 5256 could be assigned.  In 
addition, although the veteran was noted to have a slight 
limp on the right in the September 1998 VAME, knee impairment 
productive of recurrent subluxation or lateral instability is 
not shown by the medical evidence of record so that greater 
evaluations could be assigned under Diagnostic Code 5257.  We 
also must point out that disability productive of dislocation 
of semilunar cartilage is also not shown, so that evaluations 
under Diagnostic Codes 5258 or 5259 would be appropriate.  
Neither limitation of flexion or extension is shown, so that 
greater evaluations could be assigned under Diagnostic Codes 
5260 and 5261, respectively.  Specifically, we note that the 
September 1998 VAME revealed that both knees had zero to 140 
degrees of motion.   The evidence is also devoid of 
impairments of the tibia or fibula, so that greater 
evaluations could be assigned under Diagnostic Code 5262.

We point out that the veteran's pain on use was considered 
along with the criteria set forth in the diagnostic codes to 
determine the level of functional impairment of the veteran's 
knee disabilities.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Although records dated from December 1998 to March 
1999 show that the veteran had some locking and popping, and 
palpable crepitance of his right knee, there are no such 
findings for his left knee.  Thus, the evidence simply does 
not show that a compensable evaluation is warranted for his 
left knee, and that an original evaluation greater than 10 
percent is warranted for his right knee.  

In addition, after a careful review of the record, we note 
that, except for the periods of temporary total evaluation of 
the veteran's right knee disability, the evidence does not 
show that there was an increase in disability during the 
pendency of the veteran's appeal so that the issue of a 
"staged" rating is raised in this case. Fenderson v. West, 
12 Vet. App. 119 (1999).  Thus, we find that no further 
action on this question is necessary in this case.  

V.  Entitlement to an increased evaluation for a left 
shoulder disability.

The veteran initially established service connection for a 
left shoulder disability in a rating action dated October 
1998.  The RO initially assigned a zero percent 
(noncompensable) evaluation.  The RO noted that the veteran 
was treated during service for injuries to his left shoulder.  
His evaluation was changed by the November 1999 Hearing 
Officer's decision to reflect the assignment of a 10 percent 
evaluation from October 1998, and a temporary total 
evaluation from August 1999 to October 1999.  A 10 percent 
rating was subsequently assigned.

The veteran contends that an increased evaluation for his 
left shoulder disability is warranted.  For the following 
reasons and bases, we determine that the preponderance of the 
evidence is against his contentions, and that his claims must 
be denied.

The severity of a shoulder disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  
38 C.F.R. Part 4, (1999).

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).

As indicated above, arm limitation of motion is contemplated 
by Diagnostic Code 5201.  Where arm limitation of motion of 
is limited to 25 degrees from the side, a 40 percent 
evaluation is assigned.  Limitation of motion midway between 
the side and shoulder level contemplates a 30 percent 
evaluation, while limitation of motion at shoulder level 
contemplates a 20 percent evaluation.  

Other impairments of the humerus are evaluated under 
Diagnostic Code 5202.  Loss of head of the humerus (flail 
shoulder) is evaluated as 70 percent disabling for a minor 
side, nonunion of the humerus (false flail joint) is 
evaluated as 50 percent disabling for a minor side, while 
fibrous union of is evaluated as 40 percent disabling of the 
minor side.  Recurrent dislocation of the humerus at the 
scapulohumeral joint is evaluated as 20 percent disabling, 
for a minor side.  Malunion of the humerus is evaluated as 20 
percent disabling for a minor side.  

Impairment of the clavicle or scapula is contemplated by 
Diagnostic Code 5203.  Dislocation of the clavicle or scapula 
is evaluated as 20 percent disabling, while nonunion is 
evaluated as 20 percent disabling when loss movement is 
present, and 10 percent disabling without loose movement.  
Malunion of the clavicle or scapula is evaluated as 10 
percent disabling, or is evaluated on the impairment in 
function of a contiguous joint.  

It is noted that the veteran injured his left shoulder during 
service in 1986, and in 1992.  The veteran was assessed with 
Grade II impingement, received physical therapy and steroid 
injections.  Further examination in February 1994 showed that 
the shoulder pain was relived, that there was full range of 
motion, strength was 5/5, and there was no impingement sign.  

The report of his September 1998 VAME shows that he had a 
full range of motion of the left shoulder.  He had some pain 
on extremes of motion.  No tenderness to palpation was noted.  
He had normal strength of the shoulder.  The impression was 
residuals of a left shoulder injury.  The report of an x-ray 
examination shows that no bony abnormalities were 
demonstrated.  

A prescription form dated only December 28 reveals that the 
veteran was diagnosed with bursitis of his left shoulder.

Treatment records dated January 1999 show that the veteran 
complained of pain in his shoulder, and that he was assessed 
with left rotator cuff tendonitis.  

A VA treatment record, dated May 1999, shows that the veteran 
was assessed with left shoulder 
arthritis/bursitis/tendinitis, and that there was decreased 
range of motion in his left shoulder, and that the area was 
tender.  

A radiographic examination report, dated June 1999, shows 
that findings consistent with the clinically diagnosed 
impingement syndrome were noted.  

An operative report, dated August 1999, reveals that the 
veteran was diagnosed with a rotator cuff tear of the left 
shoulder, and that an arthroscopy with subacromial 
decompression and repair of the rotator cuff tear and pain 
pump replacement was performed.  

The evidence does not show that an original evaluation 
greater than 10 percent for the veteran's left shoulder 
disability is warranted.  First, arm limitation of motion is 
not shown under Diagnostic Code 5201.  Specifically, we note 
that the September 1998 report shows that there was full 
range of motion of the left shoulder.  In addition, the 
evidence does not show ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203), so that greater 
evaluations could be assigned under those criteria.  We also 
note that the 1998 report shows that no tenderness to 
palpation was noted, and there was normal strength of the 
shoulder.  Further, the report of the x-ray examination 
reveals that no bony abnormalities were demonstrated.  Thus, 
the preponderance of the evidence is against the veteran's 
contention that an original evaluation greater than 10 
percent for a left shoulder disability is warranted.   

In addition, except for the temporary total evaluation 
assigned subsequent to the veteran's left shoulder surgery, 
the evidence does not show that an increased evaluation for 
the veteran's left shoulder disability is warranted, so that 
the issue of a staged rating is raised.  We note that records 
dated January and May 1999 reveal that the veteran was 
assessed with left rotator cuff tendonitis, that he 
complained of pain, that the area was tender, and that he had 
decreased range of motion, however, we also must point out 
that this evidence simply does not show that there was 
ankylosis of scapulohumeral articulation (Diagnostic Codes 
5200), other impairment of the humerus (Diagnostic Code 
5202), or impairment of the clavicle or scapula (Diagnostic 
Code 5203).  That evidence also does not show limitation of 
motion to 25 degrees from the side, midway between the side 
and shoulder level, or at shoulder level, so that a the issue 
of a staged evaluation would be raised in this case. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, we find no 
further action on this question is necessary in this case.  

VI.  Entitlement to an increased evaluation for a left wrist 
disability.

The veteran initially established service connection for a 
left wrist disability in a rating action dated October 1998.  
The RO noted that the veteran was treated during service for 
a fracture to the left distal radius.  The RO assigned a zero 
percent (noncompenasble) evaluation.

The veteran contends that an increased evaluation for his 
left wrist disability is warranted.  For the following 
reasons and bases, we determine that the preponderance of the 
evidence is against his contentions, and that his claims must 
be denied.

The severity of a wrist disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4, (1999).  
Diagnostic Code 5215 contemplates ratings for wrist 
limitation of motion. 

The veteran's wrist disorder is currently evaluated as zero 
percent disabling.  A compensable rating is contemplated when 
wrist dorsiflexion is less than 15 degrees.  Palmer flexion 
that is limited in line with forearm flexion also 
contemplates a 10 percent rating.

Diagnostic Code 5003 rates degenerative arthritis.  Those 
provisions stipulate that arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
of the joints involved.  When the limitation of motion is 
noncompensable, a rating of 10 percent for each major joint 
or group of minor joints is to be combined, and that 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is no limitation of 
motion, but only x-ray evidence of involvement of two or more 
major joints or minor joint groups, a 10 percent rating is 
assigned.  A 20 percent rating is also assigned where the 
above is present with occasional incapacitating 
exacerbations.

It is noted that the veteran fractured his left wrist during 
service in May 1990.  The wrist was cast, and the veteran 
received physical therapy.  He had swelling and tenderness in 
June 1990.  The strength of his left wrist was within normal 
limits in December 1990.  The veteran reported sharp pain at 
his discharge examination.  

An August 1998 treatment record shows that the veteran's left 
wrist had normal range of motion, no swelling, and that there 
was pain experienced with full extension.

The report of the September 1998 VA examination shows that 
the left wrist had some enlargement with rather generalized 
tenderness.  The wrist had 60 degrees of dorsiflexion and 35 
degrees of palmar flexion, 25 degrees of ulnar deviation and 
20 degrees of radial deviation.  Discomfort on range of 
motion testing was noted.  The examiner noted that otherwise, 
the veteran could make a good fist, and that the left hand 
could oppose the thumb and remaining fingertips 
satisfactorily.  In the oral history section of the report, 
the examiner noted that the veteran was right handed.  The 
impression was residuals of a left wrist fracture.  The 
report of an x-ray examination shows that osteoarthritic 
changes involving the radial carpal joint were present, and 
that the bony and joint structures appeared otherwise 
unremarkable.  

A prescription form dated only December 28 reveals that the 
veteran was diagnosed with arthritis of his left wrist.  

The evidence does not show that wrist dorsiflexion was at any 
time less than 15 degrees, or that palmar flexion was, at any 
time, limited in line with forearm flexion so that an 
original compensable evaluation is appropriate.  Although the 
veteran was recently diagnosed with arthritis in a 
prescription form, we must point out for a compensable rating 
to be assigned where there is no limitation of motion, there 
must exist x-ray evidence of involvement of two or more major 
joints or minor joint groups.  We first note that the August 
1998 record shows that the veteran's left wrist had normal 
range of motion.  In addition, the report of the veteran's 
September 1998 x-ray examination shows only that 
osteoarthritic changes involving the radial carpal joint were 
present, and that the bony and joint structures appeared 
otherwise unremarkable.  In addition, the examiner also found 
that the veteran could make a good fist, and that left hand 
could oppose the thumb and remaining fingertips 
satisfactorily.  Thus, there is no evidence of functional 
impairment that would contemplate a compensable evaluation.  
See DeLuca, 8 Vet. App. 202 (1995).

Thus, the evidence does not show that a compensable 
evaluation was warranted at any time, so that the issue of a 
staged rating would be raised in this case.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, no further action on 
this question is necessary at this time.  







	(CONTINUED ON NEXT PAGE)



ORDER

1.  Entitlement to an original evaluation greater than 10 
percent for a hypothyroidism disability is denied.  

2.  Entitlement to an original evaluation greater than 10 
percent for a low back disability is denied.

3.  Entitlement to an original evaluation greater than 10 
percent for a migraine headache disability during the period 
at issue is denied.

4.  Entitlement to an original evaluation greater than 10 
percent for a right knee disability is denied.

5.  Entitlement to an original evaluation greater than zero 
percent for a left knee disability is denied.

6.  Entitlement to an original evaluation greater than 10 
percent for a left shoulder disability is denied.

7.  Entitlement to an original evaluation greater than zero 
percent for a left wrist disability is denied.



REMAND

As indicated above, the question of whether an increased 
staged evaluation is appropriate for the veteran's migraine 
headache disability is remanded to the RO for the appropriate 
action.  

In addition, the Board would find it helpful if the veteran's 
current treatment records with respect to his migraine 
disability were associated with his claims folder, and if an 
examination with a records review was conducted.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should furnish all 
medical records relevant to his migraine 
disability.  

2.  The veteran should also furnish the 
information requested by the RO in 
January 1999, specifically, information 
from his employer as to the date and time 
absent for sick leave due to his headache 
disability.

3.  The RO should then schedule the 
veteran for a records review and 
examination, with an examiner other than 
the one who authored the December 1998 
letter, to determine the severity and 
frequency of the veteran's migraine 
headache disability.  The RO should 
provide the examiner with the veteran's 
claims folder and a copy of this remand 
for review.  

4.  The examiner should provide an 
opinion as to whether any of the 
veteran's headaches are incapacitating in 
nature, and the frequency of such 
headaches, i.e. whether the prostrating 
attacks:
(1) Average one every two months; 
(2) Average once a month over the last 
several months; or   
(3) whether the veteran's headache 
disability is productive of very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadpatability.  

5.  The RO should then review the 
veteran's claims and determine whether 
they can now be granted.  If any decision 
remain adverse to the veteran, he and his 
representative should be furnished with 
an SSOC and with a reasonable period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as appropriate.

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the issues addressed in this 
Remand.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

